Name: Council Regulation (EC) No 1195/2006 of 18 July 2006 amending Annex IV to Regulation (EC) No 850/2004 of the European Parliament and of the Council on persistent organic pollutants (Text with EEA relevance)
 Type: Regulation
 Subject Matter: deterioration of the environment;  health;  environmental policy
 Date Published: nan

 8.8.2006 EN Official Journal of the European Union L 217/1 COUNCIL REGULATION (EC) No 1195/2006 of 18 July 2006 amending Annex IV to Regulation (EC) No 850/2004 of the European Parliament and of the Council on persistent organic pollutants (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 850/2004 (1), and in particular Article 7(4)(a) and Article 14(3) thereof, Whereas: (1) The Commission conducted a study on the implementation of waste-related provisions of Regulation (EC) No 850/2004. (2) The proposed concentration limits in Annex IV to Regulation (EC) No 850/2004 are considered the most appropriate to ensure a high level of protection of human health and the environment in view of the destruction or irreversible transformation of the persistent organic pollutants. (3) For toxaphene, a mixture of over 670 substances, no agreed and relevant analytical methodology to determine the total concentration is available. However, the above mentioned study did not identify any stocks consisting of, containing or contaminated with toxaphene in the European Union. In addition, the study demonstrated that, whenever any persistent organic pollutant pesticides were detected in wastes, their concentrations were usually high when compared with the proposed concentration limits. For the time being, the available analytical methodologies for the determination of toxaphene may be considered adequate for the purposes of this Regulation. (4) The concentration limit for PCDF/PCDD is expressed in toxic equivalent concentration (TEQ), using the 1998 World Health Organisation toxic equivalency factors (TEFs). Available data on dioxin-like PCBs are not sufficient to include these compounds in the TEQ. (5) Hexachlorocyclohexane (HCH) is the name of a technical mixture of various isomers. The effort to completely analyse them would be disproportionate. Only alpha-, beta- and gamma-HCH is of toxicological relevance. Therefore, the concentration limit exclusively refers to them. Most commercially available analytical standard mixtures for the analysis of this compound class only identify these isomers. (6) Regulation (EC) No 850/2004 should therefore be amended accordingly. (7) The Committee provided for in Article 17(1) of Regulation (EC) No 850/2004 has not delivered an opinion on the measures laid down in this Regulation, following its consultation, on 25 January 2006, in accordance with the procedure laid down in Article 17(2) of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The Annex IV to Regulation (EC) No 850/2004 shall be replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2006. For the Council The President J. KORKEAOJA (1) OJ L 158, 30.4.2004, p. 7. Corrected version in OJ L 229, 29.6.2004, p. 5. ANNEX ANNEX IV List of substances subject to waste management provisions set out in article 7 Substance CAS No EC No Concentration limit referred to in Article 7(4)(a) Aldrin 309-00-2 206-215-8 50 mg/kg Chlordane 57-74-9 200-349-0 50 mg/kg Dieldrin 60-57-1 200-484-5 50 mg/kg Endrin 72-20-8 200-775-7 50 mg/kg Heptachlor 76-44-8 200-962-3 50 mg/kg Hexachlorobenzene 118-74-1 200-273-9 50 mg/kg Mirex 2385-85-5 219-196-6 50 mg/kg Toxaphene 8001-35-2 232-283-3 50 mg/kg Polychlorinated Biphenyls (PCB) 1336-36-3 and others 215-648-1 50 mg/kg (1) DDT (1,1,1-trichloro-2,2-bis(4-chlorophenyl) ethane) 50-29-3 200-024-3 50 mg/kg Chlordecone 143-50-0 205-601-3 50 mg/kg Polychlorinated dibenzo-p-dioxins and dibenzofurans (PCDD/PCDF) 15 Ã ¼g/kg (2) The sum of alpha, beta- and gamma-HCH 58-89-9, 319-84-6, 319-85-7 206-270-8, 206-271-3 and 200-401-2 50 mg/kg Hexabromobiphenyl 36355-01-8 252-994-2 50 mg/kg (1) Where applicable, the calculation method laid down in European standards EN 12766-1 and EN 12766-2 shall be applied. (2) The limit is calculated as PCDD and PCDF according to the following toxic equivalency factors (TEFs): TEF PCDD 2,3,7,8-TeCDD 1 1,2,3,7,8-PeCDD 1 1,2,3,4,7,8-HxCDD 0,1 1,2,3,6,7,8-HxCDD 0,1 1,2,3,7,8,9-HxCDD 0,1 1,2,3,4,6,7,8-HpCDD 0,01 OCDD 0,0001 PCDF 2,3,7,8-TeCDF 0,1 1,2,3,7,8-PeCDF 0,05 2,3,4,7,8-PeCDF 0,5 1,2,3,4,7,8-HxCDF 0,1 1,2,3,6,7,8-HxCDF 0,1 1,2,3,7,8,9-HxCDF 0,1 2,3,4,6,7,8-HxCDF 0,1 1,2,3,4,6,7,8-HpCDF 0,01 1,2,3,4,7,8,9-HpCDF 0,01 OCDF 0,0001